          Case 1:18-cv-00322-RAL Document 20 Filed 07/10/20 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

                                               )
THOMAS J. BLACK,                               )
                                               )
       Petitioner                              )       Case No. 1:18-cv-00322 (Erie)
                                               )
vs.                                            )
                                               )       RICHARD A. LANZILLO
M. D. OVERMYER,                                )       UNITED STATES MAGISTRATE JUDGE
ATTORNEY GENERAL OF THE                        )
STATE OF PENNSYLVANIA                          )
DISTRICT ATTORNEY OF                           )
ERIE COUNTY, PA,                               )       ORDER ON MOTIO FOR
                                               )       RECONSIDERATION
       Respondents                             )
                                               )       ECF NO. 19

       Before the Court is Petitioner Thomas J. Black’s motion for reconsideration of this Court’s

May 4, 2020, Memorandum and Order dismissing his Petition for Writ of Habeas Corpus pursuant

to 28 U.S.C. § 2254. For the reasons set forth below, the Court will deny Black’s motion.

I.     Background

       On November 29, 2018, Black filed a Petition for Writ of Habeas Corpus pursuant to 28

U.S.C. § 2254, challenging his convictions and sentences for attempted murder, aggravated assault,

and related charges in the Court of Common Pleas for Erie County. ECF No. 4, 0. 1; Commonwealth

v. Black, 2015 WL 7451202, *1 (Pa. Super. Ct. Mar. 9, 2015). Black’s Petition raises one ground for

relief: “Trial counsel was ineffective for not pursing discovery based upon the need of a witness’s

testimony under Rule 602 [Need for Personal Knowledge], Subsection [F], and Rule 573[A][1] and

[D]; to obtain a lesser offense charged for sentencing purposes.” ECF No. 4-1, p. 1. Respondents

filed a response to the § 2254 Petition on March 26, 2020. ECF No. 10, ECF No. 11. Black filed a

traverse. ECF No. 16.




                                                   1
          Case 1:18-cv-00322-RAL Document 20 Filed 07/10/20 Page 2 of 3



        By Memorandum and Order entered on May 4, 2020, this Court dismissed Black’s § 2254

Petition. ECF No. 18. The Court determined that Black was not entitled to relief on his sole

ground for relief because it was untimely. Id. at p. 4. This matter was closed on that same day.

II.     Legal standard

        A motion for reconsideration is a device of limited utility, which may “not be used as a

means to reargue matters already argued and disposed of or as an attempt to relitigate a point of

disagreement between the Court and the litigant.” Ogden v. Keystone Residence, 226 F. Supp. 2d 588,

606 (M.D. Pa. 2002) (citations omitted); see also Baker v. Astrue, 2008 WL 4922015, at *1 (E.D. Pa.

Nov. 17, 2008). Rather, a court may alter or amend its judgment only upon a showing from the

movant of one of the following: “(1) an intervening change in the controlling law; (2) the availability

of new evidence ... or (3) the need to correct a clear error of law or fact or to prevent manifest

injustice.” Max’s Seafood Cafe v. Quinteros, 176 F.3d 669, 677 (3d Cir. 1999) (citing North River Ins. Co.

v. CIGNA Reinsurance Co., 52 F.3d 1194, 1218 (3d Cir. 1995)). A motion for reconsideration is

appropriate when a court has “patently misunderstood a party, or has made a decision outside the

adversarial issues presented to the [c]ourt by the parties, or has made an error not of reasoning but

of apprehension.” Rohrbach v. AT&T Nassau Metals Corp., 902 F. Supp. 523, 527 (M.D. Pa. 1995)

(quoting Above the Belt, Inc. v. Mel Bohannan Roofing, Inc., 99 F.R.D. 99, 101 (E.D. Va. 1983)), vacated in

part on other grounds on reconsideration, 915 F. Supp. 712 (M.D. Pa. 1996). It may not be used as a means

to reargue unsuccessful theories, or argue new facts or issues that were not presented to the court in

the context of the matter previously decided. Drysdale v. Woerth, 153 F. Supp.2d 678, 682 (E.D. Pa.

2001). “Because federal courts have a strong interest in the finality of judgments, motions for

reconsideration should be granted sparingly.” Continental Cas. Co. v. Diversified Indus., Inc., 884 F.

Supp. 937, 943 (E.D. Pa. 1995).




                                                     2
          Case 1:18-cv-00322-RAL Document 20 Filed 07/10/20 Page 3 of 3



III.    Discussion

        Black’s motion fails to meet the narrowly-defined factors governing motions for

reconsideration, as it does not identify an intervening change in controlling law, provide any

evidence that was not previously available to this Court, or show the need to correct a clear error of

law or fact or prevent manifest injustice. Rather, he seems to reiterate his argument that his petition

was timely because the statute of limitations should have run from the time “date the witness’s

affidavit was obtained.” ECF No. 19, p. 2. But the Court already considered that argument:

                The affidavit is dated November 3, 2017. Since Black provides no
                date for when he obtained this evidence, the Court assumes he
                received it on that day. Therefore, his habeas petition would have
                needed to be filed within a year—on or before November 3, 2018.
                Black did not file his petition until November 29, 2018. Thus, it
                remains untimely.

ECF No. 18, p. 8 n.6. A further review of the record reveals that Black stated he received the

Henderson affidavit “on or about November 3, 2017.” ECF No. 11-2, p. 2, ¶ 8. Thus, the Court

calculated the timeliness of his petition from the date he obtained the affidavit. Because he does not

state or otherwise indicate that he received this affidavit on a different date, his motion for

reconsideration is not well founded.

        Accordingly, for the foregoing reasons, Black’s motion will be denied.

IV.     CONCLUSION

        For the reasons set forth above, Black’s motion for reconsideration (ECF No. 19), will be

denied. An appropriate Order follows.

                                                ORDER

        The Petitioner’s motion for reconsideration (ECF No. 19) is hereby DENIED. Ordered

and entered this 10th day of July, 2020.

                                                ___________________________
                                                RICHARD A. LANZILLO
                                                United States Magistrate Judge
                                                    3
